EXHIBIT DATA STORAGE CORPORATION FINANCIAL STATEMENTS JUNE 30, 2008 DATA STORAGE CORPORATION FINANCIAL STATEMENTS JUNE 30, 2008 Page Financial Statements Balance Sheet …………… 1 Statements of Operations …………… 2 Statements of Cash Flows ……………. 3 Notes to Financial Statements …………… 4-7 DATA STORAGE CORPORATION BALANCE SHEET JUNE 30, 2008 ASSETS Current Assets: Cash and cash equivalents $ 35,772 Accounts receivable (less allowance for doubtful accounts of $5,000) 56,620 Total Current Assets 92,392 Property and Equipment: Property and equipment 1,115,984 Less—Accumulated depreciation (730,896 ) Net Property and Equipment 385,088 Other Assets: Other assets 443 Employee loan 23,000 Total Other Assets 23,443 Total Assets 500,923 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable 92,022 Accrued expenses 2,542 Credit Line Payable 99,970 Due to Related Party 9,000 Total Current Liabilities 203,534 Due to shareholder 1,836,097 Stockholders’Deficiency: Common stock (par value $0.10; 1,000 shares authorized; 198.50 shares issued and outstanding) 20 Additional paid in capital 1,813,974 Accumulated deficit (3,352,702 ) Total Stockholders' Deficiency (1,538,708 ) Total Liabilities and Stockholders' Deficiency $ 500,923 The accompanying notes are an integral part of these financial statements. 1 DATA STORAGE CORPORATION STATEMENTS OF OPERATIONS FOR THESIX MONTHS ENDED JUNE 30, 2 2008 2007 Sales $ 328,587 $ 337,917 Cost of sales 163,603 169,667 Gross Profit 164,984 168,250 Selling, general and administrative 286,644 280,191 Loss from Operations (121,660 ) (111,941 ) Other Income (expense): Interest Income 36 630 Interest Expense (876 ) -­ Total Other Income (Expense) (840 ) 630 Loss before provision for income taxes (122,500 ) (111,311 ) Provision for income taxes - - Net Loss $ (122,500 ) $ (111,311 ) The accompanying notes are an integral part of these financial statements. 2 DATA STORAGE CORPORATION STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 2008 2007 Cash Flows from Operating Activities: Net loss $ (122,500 ) $ (111,311 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 57,132 59,867 Changes in Assets and Liabilities: Accounts receivable (21,735 ) (53,591 ) Employee Loan (5,000 ) - Other Assets - 459 Security Deposit - (5,975 ) Accounts payable 44,215 13,526 Accrued expenses 755 (999 ) Due to Related Party 9,000 - Net Cash Provided by (Used in) Operating Activities (38,133 ) 98,024 Cash Flows from Investing Activities: Cash paid for equipment (63,868 ) (154,261 ) Net Cash Used in Investing Activities (63,868 ) (154,261 ) Cash Flows from Financing Activities: Advances from credit line 99,970 - Advances from shareholder - 247,215 Net Cash Provided by Financing Activities 99,970 247,215 Decrease in Cash and Cash Equivalents (2,031 ) (5,070 ) Cash and Cash Equivalents, Beginning of Period 37,803 23,624 Cash and Cash Equivalents, End of Period $ 35,772 $ 18,554 Cash paid for interest expense $ 876 $ - Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these financial statements. 3 DATA STORAGE CORPORATION NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 Note 1 -Nature of Business Basis of presentation, organization and other matters Data Storage Corporation was incorporated in Delaware on August 29, 2001. Data Storage Corporation is a provider of data backup services.The Company specializes in secure off-site, disk-to-disk data backup for disaster recovery, business continuity, and regulatory compliance. Data Storage Corporation derives its revenues from the sale of solutions that provide businesses protection of critical electronic data. Primarily, these services consist of data duplication for disaster recovery and business continuity. The Company has Data Centers in Westbury, New York and maintains equipment in a co-location in Fort Lauderdale, Florida to provide redundant data protection. Note 2 -Summary of Significant Accounting Policies Cash, cash equivalents and short-term investments The Company considers all highly liquid investments with an original maturity or remaining maturity at the time of purchase, of three months or less to be cash equivalents. Concentration of credit risk and other risks and uncertainties Financial instruments and assets subjecting the Company to concentration of credit risk consist primarily of cash and cash equivalents, short-term investments and trade accounts receivable. The Company’s cash and cash equivalents are maintained at major U.S. financial institutions. Deposits in these institutions may exceed the amount of insurance provided on such deposits. The Company’s customers are primarily concentrated in the United States. The Company performs ongoing credit evaluations and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of customers, historical trends and other information. Allowance for Doubtful Accounts The allowance for doubtful accounts reflects the estimated accounts receivable that will not be collected due to credit losses and customer returns and allowances.
